OPINION
By THE COURT
To entitle the plaintiff to share in the State Insurance fund, it was incumbent upon her to show by evidence that there was a causal connection between her husband’s death and his employment. This she has failed to do. We have carefully examined the transcript of the testimony and fail to find any evidence tending to establish the necessary fact.
In this situation, the judgment must be reversed and judgment for the Industrial Commission will be entered here.
ROSS, PJ, HAMILTON and MATTHEWS, JJ, concur.